NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                     Argued April 17, 2012
                                     Decided May 15, 2012

                                             Before

                              WILLIAM J. BAUER, Circuit Judge

                              MICHAEL S. KANNE, Circuit Judge

                              DIANE S. SYKES, Circuit Judge


No. 11‐3678

UNITED STATES OF AMERICA,                             Appeal from the United States
                  Plaintiff‐Appellee,                 District Court for the Eastern
                                                      District of Wisconsin.
       v.
                                                      No. 2:06‐cr‐00149‐RTR‐2
RONALD ALVAREZ,
              Defendant‐Appellant.                    Rudolph T. Randa,
                                                           Judge.

                                           O R D E R

        After serving a 12‐month prison sentence for selling counterfeit money, Ronald Alvarez
was released and began a 3‐year term of supervised release in March 2009.  During the second
year  of  his  supervised  release,  the  probation  department  submitted  a  Revocation  Hearing
Report, listing six violations of his supervised release; this appeal, however, concerns only
release  condition  number  2,  which  required  Alvarez  to  provide  truthful  and  complete
No. 11‐3678                                                                                         Page 2


information to his probation officer.  According to the Revocation Hearing Report, Alvarez
violated  that  release  condition  by  providing  false  pay  stubs—as  verification  of  his
employment—to his probation officer.  Pursuant to the U.S.S.G. § 7B1.1, the probation officer
classified that violation as a Grade B violation.  And based on the Grade B violation and a
criminal  history  category  IV,  Alvarez’s  advisory  revocation  Guideline  range  was  12  to  18
months.

       On  November  18,  2011,  the  district  court  conducted  a  revocation  hearing.    At  the
hearing, Alvarez challenged the violation, denying that he supplied false pay stubs.  After
examining  the  evidence,  the  district  court  found  that  Alvarez  had  violated  that  release
condition.  

        The government recommended a sentence within the 12‐to‐18‐month Guideline range. 
The  district  court,  after  considering  the  statutory  sentencing  factors,  sentenced  Alvarez  to
6  months’  imprisonment  with  no  further  supervised  release.    Alvarez  appeals  the  district
court’s determination that he submitted false stubs. 

        We review a district court’s decision to revoke a supervised release for an abuse of
discretion.    United  States  v.  Dillard,  910  F.2d  461,  464  (7th  Cir.  1990).    To  revoke  a  term
of  supervised  release,  the  court  must  find  by  a  preponderance  of  the  evidence  that  the
defendant violated the terms of the supervised release.  18 U.S.C. § 3583(e)(3); United States v.
Goad, 44 F.3d 580, 585 (7th Cir. 1995).  A district judge’s factual findings are reviewed for clear
error.  United States v. Berry, 583 F.3d 1032, 1034 (7th Cir. 2009). 

        Alvarez argues that the government did not prove by a preponderance of the evidence
that he submitted false pay stubs.  We disagree.  Our review of the record convinces us that the
district court’s finding was supported by a preponderance of evidence.  The district court noted
that the questioned pay stubs were different in format from pay stubs that were verified as
authentic; the questioned stubs were handwritten, while the authentic pay stubs were printed
and other differences between the questioned stubs and the authentic stubs included the gross
income and deduction amounts.  Finally, the district court noted that the questioned pay stubs
were issued in reverse order.  

        Besides  looking  at  the  facial  validity  of  the  pay  stubs,  the  district  court  also  heard
testimony from Alvarez and his probation officer.  During the hearing, the probation officer
testified that Alvarez admitted to her that the questioned pay stubs were false and that during
those particular pay periods, he was actually being paid in cash.  Alvarez testified that the pay
stubs  were  not  false,  but  the  district  court  found  the  probation  officer  more  credible  than
Alvarez: “It comes down to a fact this is a credibility issue . . . . I find I have to side with [the
probation officer].”  In accepting the probation officer’s testimony over Alvarez’s, the district
No. 11‐3678                                                                                 Page 3


court noted that Alvarez’s credibility, in part, was undermined by his original conviction of
selling falsely made obligations of the United States. 

         The  district  court’s  determination  that  Alvarez  submitted  false  pay  stubs  to  his
probation officer was supported by a preponderance of the evidence, and therefore, it was not
an abuse of discretion to revoke Alvarez’s supervised release.

       We AFFIRM the district courtʹs judgment.